Citation Nr: 1225029	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  08-23 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to August 4, 2008, and in excess of 70 percent from August 4, 2008.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a kidney disability, claimed as loss of kidney function.

3. Service connection for a kidney disability.


REPRESENTATION

National Association For Black Veterans (NABVETS)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to May 1973, and from November 1974 to November 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2007 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  In December 2011, the Veteran testified at a Board hearing at the RO.  A transcript of that hearing is of record.  It was noted at the hearing that the Veteran's accredited representative from NABVETS was not present and the Veteran was given a variety of alternative options at the pre-hearing conference.  These options included rescheduling the hearing or obtaining other representation, but the Veteran elected to proceed with the hearing on his own accord.

The underlying issue of entitlement to service connection for a kidney disability, claimed as loss of kidney function, is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2011 written statement and at the December 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated his intent to withdraw from appeal the issue of entitlement to an increased rating for PTSD.

2.  The RO denied the claim for service connection for loss of kidney function in February 2005.  The appellant was notified and this decision along with his right to appeal.  No appeal was filed and this decision became final.

3.  The evidence added to the record since the February 2005 prior final decision with respect to the claim for a kidney disability, claimed as loss of kidney function, establishes a previously unestablished fact - a diagnosed kidney disability. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2),(d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The February 2005 rating decision denying service connection for loss of kidney function is final; new and material evidence sufficient to reopen the claim has been submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim being decided herein, the application to reopen the claim for entitlement to service connection for a kidney disability, claimed as loss of kidney function, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362. 267-268 (2001).


II.  Facts

The Veteran's service treatment records show a normal clinical evaluation of the genitourinary system at the Veteran's November 1977 separation examination and a negative urinalysis.  Similar findings are noted on a March 1978 civilian enlistment examination report.

A post active duty quadrennial examination report, dated in February 1982, shows a urinalysis finding of +3 albumin.  The report notes that the Veteran was being followed for proteinuria.  A February 1982 Report of Medical History notes that the Veteran had excess protein in his urine and was under observation at St. Joseph's Hospital.  This was noted to allegedly be secondary to an infection of the right kidney.

In August 2004, the Veteran filed a claim requesting service connection for loss of full kidney function which he said began in April 1980 with treatment at St. Joseph's from April 1981 to September 1983.

In January 2006, the RO received private treatment records from Dr. Murphy showing treatment from December 2001 to January 2006 for hypertensive renal disease without kidney failure.  The RO also received private treatment records from Dr. Kelly, including an August 2002 record noting that Dr. Kelly first saw the Veteran in 1984 to 1995.  He said the Veteran had chronic glomerulonephritis with proteinuria and hypertension.  His present assessment included proteinuria, reportedly around 2-3 grams, hypertension, and normal renal function.  Additional records are on file from Dr. Kelly which include an August 2003 record assessing the Veteran as having chronic glomerulonephritis with mildly impaired renal function, 500 grams, and a December 2004 record noting that the Veteran's chronic nephritis was very mild and its severity had remained unchanged for the last seven years.  Dr. Kelly also reported that the Veteran had requested a letter discussing the relationship between the Veteran's kidney disease to Agent Orange.  He responded by opining that the kidney disease had nothing to do with Agent Orange.  He also stated that he told the Veteran he would not write a letter to suggest otherwise.  

VA outpatient treatment records include a diagnosis of renal insufficiency in December 2005 and indicate in January 2006 that the Veteran was status post nefrocid kidney in 1981.  

On file is a July 2006 Agent Orange Registry examination report.  The report shows that the Veteran was attributing nephritic kidneys to service.  The Veteran relayed that he underwent a local biopsy in 1980 by a local nephrologist and reported "scar tissue from a bad kidney infection".  The Veteran said he was subsequently started on a low-sodium diet and was advised to stop drinking protein drinks.  The examiner indicated that he advised the Veteran that he found no condition on examination which was currently considered related to Agent Orange.  

The Veteran reported in various statements after beginning in August 2006 that he lost 50 percent of kidney function as a result of his service in Vietnam.  He said it was discovered just three years after he was honorably discharged from service during a sports medicine examination where excess protein was found in his urine.  He said that a doctor from St. Joseph's hospital found scarring on his kidney from an infection he experienced in Vietnam and he asserted that this was not being recognized. 

In a February 2009 statement, the Veteran said that his kidney ailment was not diagnosed until he was out of the military "totally by accident" and that records from St. Joseph's, dated in 1981, no longer exist.  Enclosed with his statement were numerous private treatment records dated from July 1982 to 2006.  These records include a July 1982 Admission and Discharge Summary showing that the Veteran underwent a percutaneous kidney biopsy to further evaluate his kidney disease.  The Veteran was diagnosed at that time as having mild renal insufficiency and borderline blood pressure elevation, controlled without medications.  He was noted to have a history of proteinuria dating back two years.  Another hospital record in July 1982 notes that the Veteran had persistent nephrotic syndrome for almost a year.  An April 1996 record from an Adult Medicine Clinic shows that the Veteran was being established as a new patient and follow up for renal problems.  He was noted to have nephrotic syndrome diagnosed in 1981 during a regular physical.  He was also noted to have a "bad illness high fever, boils' in Vietnam" and thought that his kidney disease was related.  It was further noted that he drank large quantities of protein powder in the 1980s.  He was assessed as having a ten year history of nephritic syndrome - idiopathic.  A July 1996 record from the Adult Medicine Clinic shows that the Veteran has nephrotic syndrome in remission.  

VA opt records show that the Veteran underwent lab studies in July 2011.  The studies include a urinalysis to check his kidney function and the results were noted to "look good."  

The Veteran testified at a Board hearing in December 2011 that during his tour of duty in Vietnam in 1971 and 1972 he was involved in the Easter Campaign during which time he was treated for a severe infection and high fever.  He said the "infectious fluids" were in his leg for approximately two weeks, but he remained on duty.  He said that during that time his eyes were jaundiced and he lost a bit of weight and had dysentery.  He said he was treated with antibiotics.  He also said that during an athletic examination in college in 1980 he was found to have excess protein in his urine and was referred to a Dr. Haines whom he told about his Vietnam experiences.  He said that Dr. Haines told him that the protein loss was from scar tissue which was from the infection.  He said that Dr. Haines did a biopsy, but the results were incomplete.  He said that Dr. Haines sent him to Dr. Kelly who told him he only had 50 percent of kidney function.  He said that his kidney condition was being controlled with diet, not medication.  He added that the records from his sports physical in 1980 were not available, nor were the records from Dr. Haines and St. Joseph's Hospital.

III.  Analysis

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title 38 U.S.C.A. § 7105;  38 C.F.R. §§ 20.200, 20.201, 20.1103. 

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

In a February 2005 rating decision, the RO denied service connection for loss of kidney function.  The appellant was informed of the determination and of the right to appeal.  The appellant did not appeal within one year of date of notification. 

In this case, the evidence of record at the time of the February 2005 decision included the Veteran's service treatment records showing a normal clinical evaluation of the genitourinary system at his November 1977 separation examination and a negative urinalysis.  Similar findings are noted on a March 1978 civilian enlistment examination report.  A post active duty quadrennial examination report, dated in February 1982, shows a urinalysis finding of +3 albumin.  The report shows that the Veteran was being followed for proteinuria.  A February 1982 Report of Medical History shows that the Veteran had excess protein in his urine and was under observation at St. Joseph's Hospital.  This was noted to allegedly be secondary to an infection of the right kidney.  In addition, there is the Veteran's August 2004 claim wherein he asserted that his loss of kidney function began in April 1980 with treatment from April 1983 to September 1983.  The RO denied the claim in February 2005 because a kidney condition was neither incurred  nor caused by service.  The RO noted that postservice records in 1982 showed recent proteinuria due to a recent kidney infection, but that there was no information on a kidney disorder.

In August 2007, the Veteran filed an application to reopen the claim for service connection for loss of kidney function. 

The evidence of record following the February 2005 decision includes VA treatment records, private medical records, statements of the appellant, and the Veteran's December 2011 Board hearing testimony.  The post service medical records include diagnoses of nephritic syndrome and renal insufficiency.  In light of this evidence, the Board finds that new and material has been presented to reopen the claim for service connection.  The evidence is new as it is neither redundant nor cumulative of previously considered evidence - the evidence now shows a kidney disorder diagnosed as nephritis syndrome and renal insufficiency, whereas the evidence considered by the RO in the February 2005 rating decision did not show a kidney disorder.  The recent evidentiary submissions are material because the records showing a present kidney disorder tends to establish a previously unestablished fact.  Therefore, the application to reopen is granted.  

Accordingly, the Board finds that the additional evidence received after February 2005 constitutes new and material evidence to reopen the claim of entitlement to service connection for a kidney disability, claimed as loss of kidney function.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Whether this issue is treated as a claim to reopen or as a new claim based upon a diagnosis that had not been previously established, the result is the same.  AS established by the Federal Circuit, A newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, can not be the same claim when it has not been previously considered.  Ephrain v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  See,  Boggs v. Peake, 520 F.3d 1330 (2008).  There must be de novo review.  

ORDER

The application to reopen the claim for service connection for a kidney disability, claimed as loss of kidney function, is granted.



REMAND

Now that the Veteran's claim of entitlement to service connection for a kidney disability, claimed as loss of kidney function, has been reopened, additional development is necessary in order to properly decide the underlying merits of the claim.  Such development includes affording the Veteran a new VA examination to assess the nature and etiology of his claimed kidney disability.  See 38 U.S.C.A. § 5103A(d).  Under the VCAA, VA must provide an examination when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, or with a service connected disability, but there is insufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low.  McLendon, 20 Vet. App. at 83; Locklear v. Nicholson,  20 Vet. App. 410, 419 (2006). 

The Veteran asserts that he developed a high fever and infection while serving in Vietnam and was treated with antibiotics.  He further asserts that approximately three years after service, in 1980, he was found during a routine sports physical to have elevated protein by urinalysis.  He said he was told by the doctor at that time that he had scarring on his kidneys due to his infection in Vietnam.  The Veteran testified in December 2011 that these records are no longer available.  As noted above, the Veteran is currently diagnosed as having chronic nephritis and renal insufficiency.  In light of this evidence, the Board finds that a remand for a VA examination as to the nature and etiology of his current kidney diagnoses is warranted.

In addition, any pertinent medical records (VA or non-VA) for the claim on appeal that have not already been identified and associated with the claims file should be obtained.  See 38 U.S.C.A. § 5103A(b),(c).  


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any other evidence identified as relevant by the Veteran during the course of the remand, provided that the Veteran completes the required authorization forms as appropriate.  Updated VA treatment records should also be obtained. 

2.  The Veteran should be afforded a VA medical examination as to the nature and etiology of his current kidney disability.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the Veteran and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to the following: 

Is it at least as likely as not (a 50% degree of probability or higher) that any current kidney disability identified on examination is related to the Veteran's active service or any incident therein.  If the Veteran reports that his reported infection was during combat, the examiner shall accept that he had an in-service infection.  See, 38 U.S.C.A. § 1154(b).

3.  Readjudicate the claim for entitlement to service connection for a kidney disability, claimed as loss of kidney function.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


